Citation Nr: 0027659	
Decision Date: 10/19/00    Archive Date: 10/26/00	

DOCKET NO.  98-16 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic 
gastrointestinal disability.

2.  Entitlement to compensation benefits for disability of 
the right ankle under the provisions of 38 U.S.C.A. §1151 
(West 1991). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel



INTRODUCTION

The veteran served on active duty from January 25, 1977, to 
May 27, 1977.  

This appeal arises from an October 1997 claim for service 
connection and a February 1999 claim for compensation under 
38 U.S.C.A. § 1151.  Rating determinations beginning in 
August 1998 denied the veteran's claims for service 
connection for a chronic gastrointestinal disorder.  The 
claim for compensation benefits for a right ankle disability 
under the provisions of 38 U.S.C.A. § 1151 was initially 
denied by a rating action of August 1999.  

On an appeal form in December 1998, the veteran requested a 
hearing.  He subsequently requested postponement of such 
hearing on two different occasions.  In August 2000, he 
submitted an appeal form stating that he no longer desired a 
hearing, and that he wished that his case be transferred to 
the Board for appellate consideration.  The veteran's August 
2000 communication effectively constitutes a withdrawal of 
his request for any type of hearing.  38 C.F.R. §§ 20.702, 
20.704 (1999).  The case is properly before the Board for 
consideration.  


FINDINGS OF FACT

1.  A chronic gastrointestinal disability was not present in 
service.  

2.  There is no medical evidence or opinion establishing a 
link between any chronic gastrointestinal disability found 
several years after discharge from service and any disability 
treated in service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a chronic gastrointestinal disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that he was treated for a 
chronic gastrointestinal disability during service.  He 
contends, in essence, that he was treated for 
gastrointestinal reflux disease, a hiatal hernia, and 
diverticulosis of the colon beginning in 1980, and that the 
symptoms manifested in service were the first initial 
manifestations of such disabilities noted after discharge 
from service.  

I.  Background

On April 21, 1977, the veteran was admitted to the base 
hospital for complaints of weakness, nausea, and vomiting of 
two days' duration.  Physical examination showed some diffuse 
tenderness in the abdomen.  The diagnostic impression was 
viral gastroenteritis.  He was released from the hospital on 
April 23, 1977, with the final diagnosis of gastroenteritis  
His physical profile was one in all areas.  

A Department of Veterans Affairs (VA) examination in February 
1998 resulted in the diagnoses of small sliding hiatal 
hernia, history of gastroesophageal reflux disease, and 
diverticulitis of the colon.  The veteran provided a history 
of abdominal pain since 1980, with diagnosis of 
diverticulosis since that date.  

VA outpatient treatment reports for the 1990's show treatment 
for various disabilities unrelated to the present claim for 
service connection for a chronic gastrointestinal disability.  

II.  Analysis

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
the relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation that a disorder is service 
connected is not sufficient; the claimant must submit 
evidence in support of the claim that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet the 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 
91-93 (1993).  

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1999).  

With chronic disease shown as such in service so as to permit 
the finding of service connection, subsequent manifestations 
of the same chronic disease at a later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection for a 
disability first shown as a clear-cut clinical entity at some 
later date.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303.

While in service in April 1977 the veteran was hospitalized 
for a few days for complaints of vomiting and nausea.  He 
received treatment, and was released from the hospital with a 
completely normal profile.  The diagnosis was 
gastroenteritis.  The service medical records fail to 
demonstrate that the veteran had any chronic gastrointestinal 
disability.  The gastroenteritis was acute and transitory in 
nature, and the present record fails to establish that the 
gastroenteritis represented a chronic disease process.  

The veteran's initial claim for service connection for 
chronic gastrointestinal disease was received in 1997, 
approximately 20 years after discharge from service.  A VA 
examination in 1998 resulted in the diagnoses of 
gastrointestinal reflux disease, a hiatal hernia, and 
diverticulitis of the colon.  The veteran gave a history of 
abdominal pain since 1980.  While the veteran has stated that 
the nausea and vomiting in service was the first 
manifestation of his chronic gastrointestinal disability 
first manifested several years after discharge from service, 
he has not provided any medical evidence or medical opinion 
to substantiate such claim.  

The veteran may describe his symptoms, but where the 
determinative issues involve medical causation or a medical 
diagnosis, competent medical evidence to that effect is 
required.  Grottveit v. Brown, supra.  In essence, there is 
no medical opinion, medical diagnosis, or other medical 
evidence establishing, or even hinting, that the veteran's 
current gastrointestinal problems are related to the acute 
and transitory incident of gastroenteritis treated in 
service.  As a result, the veteran does not meet the criteria 
to establish that the claim for service connection for 
chronic gastrointestinal disease is well grounded.  


ORDER

The claim for service connection for chronic gastrointestinal 
disease is not well grounded, and is denied.  


REMAND

On appeal, the veteran has maintained that he is entitled to 
compensation benefits under 38 U.S.C.A. § 1151 for disability 
of the right ankle.  He has maintained that surgery and 
treatment provided at the VA Medical Center in St. Louis, 
Missouri, during and since 1986 after he incurred a fracture 
of the right ankle was improper.  He contends that there was 
improper and negligent placement of the pins, and they should 
have been removed much earlier.  He claims that he was told 
that the pins should have been removed earlier in 1996 when 
he had the pins removed after an incident in which he 
reinjured the ankle.  

The current claims file does not contain the clinical 
records, including the surgical report, of the veteran's 
initial hospitalization at the VA medical facility in 1986 
for treatment of the right ankle injury, or the clinical 
records relating to the removal of the pins at the same 
medical center in 1996.  Since these records are 
constructively in the possession of the VA, and such records 
have not been obtained, the Board will remand the case 
relating to the issue of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.  

Accordingly, the case is hereby REMANDED to the regional 
office for the following action:

The regional office should obtain the 
complete clinical records of the 
veteran's treatment for a right ankle 
disability at the VA Medical Center in 
St. Louis, Missouri in 1986, and again in 
1996.  The records should include the 
histories on admission, various nurse's 
notes, and any surgical reports.  The 
records requested should also include any 
followup outpatient treatment reports.  

When the above action has been completed, the regional office 
should again review the veteran's claim for compensation 
benefits for a disability of the right ankle under the 
provisions of 38 U.S.C.A. § 1151 as currently constituted.  
If there is denial of the veteran's claim, the case should be 
processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless and until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data and to provide due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals




Error! Not a valid link



